UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4809


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE MORALES, a/k/a Joey,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-cr-00336-BO-4)


Submitted:   July 18, 2014                 Decided:   July 29, 2014


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Mark E. Edwards, EDWARDS & TRENKLE, PLLC, Durham, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jose Morales pled guilty in accordance with a written

plea agreement to conspiracy to commit Hobbs Act robbery, 18

U.S.C.   § 1951(b)     (2012),    and   possession        of,   and    aiding   and

abetting the possession of, a firearm in furtherance of a crime

of   violence,   18    U.S.C.    § 924(c)(1)(A)         (2012).       Morales   was

sentenced to eighty-seven months in prison for the conspiracy

and sixty months, consecutive, for the firearm offense.                     He now

appeals.   His attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), raising one issue but stating

that there are no meritorious issues for appeal.                       Morales was

advised of his right to file a pro se supplemental brief but did

not file such a brief.          The United States moves to dismiss the

appeal based on a waiver-of-appellate-rights provision in the

plea agreement.       Morales opposes the motion.

           The    appeal     waiver         did   not     apply       to   Morales’

convictions.     Having reviewed the entire record, we hold that:

the district court substantially complied with Fed. R. Crim. P.

11(b)(1); there was a factual basis for the plea; the plea was

knowingly and voluntarily entered; and the plea agreement is

valid and enforceable.       Accordingly, we affirm the convictions.




                                        2
              In the plea agreement, Morales waived his right to

appeal his sentence. *          Upon review of the record, we conclude

that the waiver is valid and enforceable.                      We further find that

the   issue    Morales       seeks    to    raise   on   appeal        —    whether     the

district    court     should    have       ruled    on   his    objections       to    the

presentence      investigation         report,      which      were        withdrawn    at

sentencing — falls within the scope of the waiver.                          Accordingly,

we grant the motion to dismiss the appeal insofar as it relates

to sentencing.

              Pursuant to Anders, we have reviewed the entire record

for meritorious, nonwaivable issues and have found none.                                We

therefore     affirm    in    part    and    dismiss     in     part.        This    court

requires that counsel inform Morales, in writing, of his right

to petition the Supreme Court of the United State for further

review.     If Morales requests that such a petition be filed, but

counsel    believes    that     the    petition      would      be    frivolous,       then

counsel       may      move      in        this      court           for     leave      to

withdraw from representation.               Counsel’s motion must state that

a copy of the motion was served on Morales.                          We dispense with


      *
       Morales waived his right “to appeal whatever sentence is
imposed, including any issues that relate to the establishment
of the advisory Guideline range, reserving only the right to
appeal from a sentence in excess of the applicable Guideline
range that is established at sentencing.” Morales was sentenced
within the properly calculated range.



                                            3
oral   argument   because     the    facts   and   legal    contentions     are

adequately   presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                       4